— Appeal by defendant from a judgment of the County Court, Dutchess County (Aldrich, J.), rendered June 22,1978, convicting him of burglary in the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The issue of failure to charge that certain witnesses were accomplices as a matter of law was not preserved for review in view of defendant’s failure to request such a charge or to except to the court’s failure to so charge. (See People v Lipton, 54 NY2d 340, 351.) Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.